People v Rodriguez (2016 NY Slip Op 01401)





People v Rodriguez


2016 NY Slip Op 01401


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


318 1521/10

[*1]The People of the State of New York, Respondent,
vLeibin Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (William A. Loeb of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered July 11, 2011, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly denied defendant's challenge for cause. The only ground for the challenge was that the prospective juror had expressed difficulty in keeping an open mind. However, the court carefully elicited an assurance from the panelist that he would keep an open mind and not decide the case until jury deliberations. The court, which had the opportunity to observe the panelist's demeanor, properly concluded, from the totality of his responses, that he could serve impartially (see People v Shulman, 6 NY3d 1, 10 [2005], cert denied 547 US 1043 [2006]).
Defendant's remaining arguments for disqualifying the panelist are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK